Citation Nr: 0715529	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach 
condition.

2. Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for a low 
back disorder, tinnitus, headaches, and residuals of 
pneumonia/bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from April 1946 to 
May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied entitlement to service 
connection for a stomach disorder and declined the veteran's 
application seeking to reopen claims of entitlement to 
service connection for a low back disorder, tinnitus, 
headaches, and residuals of pneumonia/bronchitis. 

The issues of whether new and material evidence has been 
submitted to reopen claims for entitlement to service 
connection for a low back disorder, tinnitus, headaches, and 
residuals of pneumonia/bronchitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Notwithstanding medical data on file denoting the presence of 
current disablement of the veteran due to stomach conditions 
to include ulcer disease, gastroesophageal reflux disease 
(GERD), and a hiatal hernia, competent evidence of a nexus 
between these disorders and the veteran's period of service 
is lacking.


CONCLUSION OF LAW

A stomach condition, to include ulcer disease, GERD, and a 
hiatal hernia, was not incurred in or aggravated by service, 
nor may an ulcer be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004; a rating 
decision in June 2003; and a statement of the case in 
December 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim as the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim and no pertinent event or injury is shown by 
the service medical records.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

In statements on file the veteran argues that he has current 
stomach problems that originated in service or are otherwise 
the result of his period of active duty.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease, such as ulcers, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease will be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

The veteran's service medical records, to include his April 
1947 medical examination for service separation are negative 
for the presence of any complaints, findings, or diagnosis of 
a stomach condition of any kind.  A clinical evaluation of 
the veteran's abdominal wall and viscera on his April 1947 
separation examination found no abnormalities.  

Post service there is no showing of ulcer disease within the 
one-year period immediately following the veteran's service 
separation in May 1947.  The veteran was hospitalized by VA 
for an episode of acute amebic colitis in the summer of 1951.  
The exact date of onset of the veteran's ulcer disease is 
unclear although private treatment records dated in March 
1964 reflect that the veteran had a 14 year of duodenal 
ulcers.  The earliest documentation showing a diagnosis of a 
duodenal ulcer was received from a private physician who 
examined the veteran in March 1960.  GERD and a hiatal hernia 
were reported as medical history by the veteran's private 
physician in a statement dated in March 2000.  The initial 
manifestations of these disorders, as shown by the record, 
are too remote in time from service to support the claim that 
any of these conditions are related to service absent 
objective evidence to the contrary.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed Cir 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

In this case, absent from the record is competent evidence 
linking any stomach disability to the veteran's period of 
service or any event thereof.  No medical professional 
provides findings or opinions to that effect, and the record 
does not reflect that the veteran has the requisite medical 
background or training so as to render competent his opinions 
as to questions of medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the absence of a showing of a nexus between the veteran's 
current stomach conditions and the veteran's period of 
service, a preponderance of the evidence is against 
entitlement to service connection for the claimed 
disabilities on a direct or, in the case of the veteran's 
ulcer disease, a presumptive basis.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a stomach condition.  Therefore, the claim 
must be denied.


ORDER

Service connection for a stomach disorder is denied.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  These provisions apply to claims to reopen 
previously denied claims.  See Quartuccio, 16 Vet. App. at 
186.  

In a decision issued on March 31, 2006, Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The applicable new-and-
material-evidence regulation defines "new" to mean evidence 
"not previously submitted to agency decisionmakers . . . 
[that] is neither cumulative nor redundant."  "Material 
evidence" means existing evidence that "relates to an 
unestablished fact necessary to substantiate the claim."  
38 C.F.R. § 3.156(a) (2006).  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, the law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Court 
further held that the failure to provide notice of what 
constitutes material evidence in this context would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  

The notice letter furnished the veteran in April 2003 in 
connection with his current claims did not meet the more 
stringent requirements more recently set forth by the Court 
in Kent.  Accordingly, the Board's consideration of the 
issues in appellate status at this time would constitute 
prejudicial error.  Therefore, the case must be remanded so 
that the RO may provide the veteran with notice that complies 
with the criteria elaborated by the Court in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development procedures are fully 
satisfied.  This includes written notice 
of the evidence, if any, the veteran is 
expected to provide in support of his 
claims and the evidence, if any, that VA 
will obtain for him.  The notification 
should include notice of the specific 
evidence necessary to constitute new and 
material evidence to reopen the veteran's 
claim for service connection for a low 
back disorder, tinnitus, headaches, and 
residuals of pneumonia/bronchitis, 
pursuant to Kent v. Nicholson.  Also, 
advise the veteran that he should submit 
any relevant evidence in his possession 
concerning his claims.  

2.  Then, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


